Citation Nr: 0829865	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a decision of 
November 2002 by the Department of Veterans Affairs (VA) New 
York, New York, Regional Office (RO).  The Board denied the 
claim in February 2007.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
Order issued in April 2008, the Court granted a Joint Motion 
of the parties which requested that the matter be remanded to 
the Board.  
 
In August 2008, the veteran submitted additional evidence 
pertinent to the appeal.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a SSOC unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2007).  In this case, the Board's decision is 
favorable to the veteran's claim for service connection for 
PTSD, so the veteran's right to review of that evidence by 
the agency of jurisdiction is moot.  The Board notes, 
however, that the appellant provided a written waiver of his 
right to such review.  


FINDINGS OF FACT

1.  Although the veteran did not engage in direct combat with 
the enemy, he was stationed at Long Binh Army Post during a 
period when that location sustained enemy small arms, 
artillery, or mortar fire on numerous occasions, and when a 
prisoner riot at the stockade resulted in casualties, among 
other events.

2.  Recent medical opinions by the veteran's treating VA 
provider which link the veteran's current diagnosis of PTSD 
to stressors he reported which are confirmed to have occurred 
on the base where was stationed place the medical evidence at 
least in equipoise to warrant a finding that the veteran's 
PTSD is linked to in-service stressors.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 4.125 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the decision 
below is favorable to the claim of entitlement to service 
connection for PTSD, the need for any further action under 
the VCAA is moot, and discussion of the duties to assist and 
notify a claimant is not required.

Applicable law and regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  PTSD is not defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, so no presumption of service 
connection applies to this appeal.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Factual background and analysis

The veteran's official service records confirm that he served 
in the Republic of Vietnam.  The military occupational 
specialty listed in his personnel records reflects that the 
veteran was a recreational specialist.  The records disclose 
no indication of combat awards or citations, or medals given 
for combat.  Therefore, his testimony and statements alone do 
not establish the occurrence of his claimed in-service 
stressors. 

The earliest medical evidence disclosing that a diagnosis of 
a psychiatric disorder was assigned to the veteran is dated 
in late 2001, many years after the veteran's separation from 
service in February 1970.  Initial records of the veteran's 
treatment for PTSD linked that disorder with the veteran's 
experiences on September 11, 2001, at a location very near 
the World Trade Center in New York City.  A VA provider 
opined, in May 2005, that the veteran was able to suppress 
his memories of Vietnam and the stressors he experienced 
there, until the events of September 2001.  That same 
provider opined, in an April 2007 statement that the 
veteran's PTSD was etiologically related to his service in 
Vietnam, and was present prior to September 2001, although 
greatly exacerbated by the veteran's experiences in 2001.

During the hearing held before the undersigned Veterans Law 
Judge in May 2005, the veteran testified that while in 
Vietnam he was assigned to a special services unit that 
helped put on shows and arrange hospital tours.  He stated 
that he was an administrative person assigned to the office.  
However, he also reported that he had to go out on search and 
destroy missions outside the perimeter three or four times a 
week.  The veteran also testified that the base on which he 
was stationed was subject to incoming mortar fire.  He 
testified that the ammunition dump was he at one night, 
causing large explosions.  He also testified that he was on 
the base and required to take care of prisoners when the long 
been jail was set on fire.  He also testified that, because 
he was stationed near the hospital on the base, he saw 
helicopters coming in and out constantly and saw injured 
servicemembers and bodies.  

The veteran's representative has submitted to copies of 
entries in the Staff Journal or Duty Officer's Log for the 
Long Binh Post during the relevant period, that is, while the 
veteran was stationed there.  The Duty Officer's Log confirms 
that a disturbance of the prisoners at the stockade, which 
resulted in casualties, occurred during the relevant period.  
The Duty Officer's Log confirms that several fires broke out 
on the base, including in ammunitions holding areas, during 
the relevant period.  The Duty Officer's Log confirms 
numerous instances in which the base came under attack by 
small arms fire, artillery fire, or mortar fire, and confirms 
that casualties were sustained during some of these attacks.  
Given the number of attacks and other potentially stressful 
incidents documented in the Duty Officer's Log, the veteran's 
statements that he was present during or witnessed some on 
these incidents is credible.

The new evidence submitted by the veteran shows that some of 
the stressors described by the veteran have been verified.  
The medical evidence as to whether the veteran's current 
diagnosis of PTSD is etiologically related to his service in 
Vietnam and was present prior to the distress or in 2001 is 
at least in equipoise.  By law, reasonable doubt must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


